Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on August 3, 2020 and February 1, 2021 have been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 10,424,360 (hereinafter U.S. Pat. No. ‘360). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 11 of U.S. Pat. No. ‘360 recites similar elements and limitations of claims 1-20 of the present application.
Regarding claims 1-2, 5 of the present application, claim 1 of U.S. Pat. No. ‘360 recites “An electronic memory apparatus, comprising: 
a memory cell in electronic communication with a digit line;  
a current generator (claimed charging component) having a first node coupled to the digit line and a second node, the current generator configured to apply a current (claimed charging the digit line in claim 5) to the digit line during an access operation;  and 
a sense component coupled to the second node of the current generator, the sense component configured to output a signal based at least in part on a voltage at the second node satisfying a voltage threshold, the voltage being based at least in part on a voltage of the digit 

Regarding claims 3-4 of the present application, claim 2 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claimed 1, further comprising: 
a controller coupled to the sense component, the controller operable to identify a logic state of the memory cell based at least in part on a duration between applying the current to the digit line and receiving the signal from the sense component.”

Regarding claim 6 of the present application, claim 3 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 1, further comprising: 
a latch coupled to the sense component, the latch configured to receive the signal from the sense component indicating that the voltage satisfies the voltage threshold.”

Regarding claim 7 of the present application, claim 4 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 3, wherein: 
the latch is configured to output a value of a time-vary signal based at least in part on receiving the signal from the sense component.”

Regarding claim 8 of the present application, claim 5 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 4, further comprising: 
controller coupled to the output of the latch, the controller operable to identify a logic state of the memory cell based at leas5t in part on the value of the time-varying signal received from the latch.”

claim 9 of the present application, claim 6 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 1, further comprising: 
at least two latches coupled to the sense component, the at least two latches configured to receive the signal from the sense component indicating that the voltage satisfies the voltage threshold.”

Regarding claim 10 of the present application, claim 7 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 6, wherein: the at least two latches are configured to output a value of a first time-varying signal and a value of a second time-varying signal based at least in part on receiving the signal from the sense component.”

Regarding claim 11 of the present application, claim 8 of U.S. Pat. No. ‘360 recites “The electronic memory apparatus of claim 7, further comprising: 
a controller coupled to the output of the at least two latches, the controller operable to identify a logic state of the memory cell based at least in part on the value of the first time-varying signal and the value of the second time-varying signal received from the at least two latches.”

Regarding claims 12-13, 18-20 of the present application, claim 11 of U.S. Pat. No. ‘360 recites “A method, comprising: 
applying a current to a ferroelectric memory cell coupled to a digit line, the ferroelectric memory cell configured to store at least three logic states;  
sensing a first voltage at a node different from the digit line, the first voltage based at least in part on a second voltage of the digit line;  and 
identifying a logic state of the ferroelectric memory cell from the at least three logic states based at least in part on the first voltage satisfying a voltage threshold, wherein the 

Regarding claim 14 of the present application, claim 12 of U.S. Pat. No. ‘360 recites “The method of claim 11, further comprising: 
identifying a duration for a third voltage present on the node to satisfy the voltage threshold, wherein the logic state is identified based at least in part on the duration.”

Regarding claim 15 of the present application, claim 13 of U.S. Pat. No. ‘360 recites “The method of claim 12, wherein: the duration is based at least in part on a total charge stored on a ferroelectric capacitor of the ferroelectric memory cell.”
	
Regarding claim 16 of the present application, claim 14 of U.S. Pat. No. ‘360 recites “The method of claim 13, wherein: the total charge comprises a volatile charge of the ferroelectric capacitor and a stable charge of the ferroelectric capacitor.”

Regarding claim 17 of the present application, claim 15 of U.S. Pat. No. ‘360 recites “The method of claim 11, wherein: identifying the logic state of the ferroelectric memory cell is based at least in part on a polarization state of a ferroelectric capacitor of the ferroelectric memory cell and a charge state of the ferroelectric capacitor of the ferroelectric memory cell.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827